Exhibit 10.33
BEACON ENTERPRISE SOLUTIONS GROUP, INC.
SELLING AGENT AGREEMENT
September 28, 2009
[NAME OF SELLING AGENT]
[ADDRESS]
Attn.: [CONTACT]
Re: Proposed Private Placement
Ladies and Gentlemen:
     BEACON ENTERPRISE SOLUTIONS GROUP, INC., a corporation organized under the
laws of Nevada (the “Company”), proposes to offer for sale (the “Offering”) in a
private offering pursuant to Regulation D promulgated under the Securities Act
of 1933, as amended (the “Act”) an aggregate amount of up to $3,000,000 (the
“Offering Amount”) of units (each a “Unit,” and, collectively, the “Units”) at a
price of $0.80 per Unit (the “Offering”). Each Unit consists of (i) one share of
the Company Common Stock (the “Company Common Stock”) and (ii) a five (5) year
warrant (the “Investor Warrants”) to purchase 0.50 shares of the Company Common
Stock at a price of $1.00 per share. The Company reserves the right to increase
the Offering Amount by 1,250,000 Units or $1,000,000 of gross proceeds in its
discretion. The Units, Company Common Stock and Investor Warrants are sometimes
collectively referred to as the “Securities”). This letter agreement shall
confirm our agreement concerning [NAME OF SELLING AGENT] acting as a
non-exclusive selling agent (the “Selling Agent”) in connection with the offer
and sale of the Securities.
     1. Appointment of Selling Agent.
     On the basis of the representations and warranties contained herein, and
subject to the terms and conditions set forth herein, the Company hereby
appoints Selling Agent as a non-exclusive selling agent during the offering
period (as defined below) and grants to Selling Agent the right to offer, as its
agent, the Securities pursuant to the terms of this Agreement. On the basis of
such representations and warranties, and subject to such conditions, Selling
Agent hereby accepts such appointment and agrees to use its reasonable best
efforts to secure subscribers to purchase subscriptions for the Securities. The
Selling Agent may engage other FINRA member broker-dealer firms as sub-selling
agents, and each such sub-selling agent shall be entitled to such compensation
for its efforts as shall be determined between the Selling Agent and such
sub-selling agent. The Company understands that the Selling Agent is being
retained to obtain subscriptions for the Securities on a “best efforts” basis
and has not guaranteed the sale of any Securities and is not purchasing any of
the Securities for its own account.
     2. Terms of the Offering.
          (a) The Offering is being made on a “best efforts” basis with no
minimum offering amount of subscriptions. In the event a subscription is not
accepted by the Company or





--------------------------------------------------------------------------------



 



Selling Agent, such rejected subscription funds will be returned to the
subscriber without interest or deduction.
          (b) The Company has prepared a Private Placement Offering Memorandum
dated as of September 18, 2009 (together with its exhibits the “PPM”), a form of
Warrant and Subscription Agreement to be delivered to all prospective investors.
The PPM, form of Warrant and Subscription Agreement, including all supplements,
exhibits, schedules and appendices thereto and other documents delivered
therewith, are referred to herein as the “Offering Documents” and shall include
any supplements or amendments in accordance with this Agreement. The Offering
shall commence on the date hereof, and shall expire at 3:00 p.m., New York time,
on October 31, 2009, unless extended in the sole discretion of the Company to a
date not later than December 31, 2009. Such period, as same may be so extended,
shall hereinafter be referred to as the “Offering Period.”
          (c) Each prospective investor (a “Prospective Investor”) who desires
to purchase Securities shall deliver to the Selling Agent the Subscription
Agreement and other Offering Documents required to be executed by the investor
and immediately available funds in the amount necessary to purchase the amount
of Securities such Prospective Investor desires to purchase. The Selling Agent
shall not have any obligation to independently verify the accuracy or
completeness of any information contained in any Offering Documents or the
authenticity, sufficiency, or validity of any check delivered by any Prospective
Investor in payment for Securities. Purchasers in the Offering shall be
“accredited investors” as determined in accordance with Regulation D
(“Regulation D”) as promulgated by the Securities and Exchange Commission (the
“SEC”). The Selling Agent and the Company shall be entitled to rely upon the
statements made by the Prospective Investors in the Offering Documents executed
by them. Prospective Investors whose subscriptions are accepted are sometimes
referred to herein as “Subscribers”.
     3. Closing/Release of Funds.
          (a) Each closing (a “Closing”) shall be held at such time as the
conditions as provided in the Offering Documents have been satisfied. References
herein to the actual closing date thereof shall be referred to as a “Closing
Date.” The parties confirm that there is no minimum amount of Securities to be
sold in the Offering.
          (b) All subscription funds shall be placed in a non interest bearing
escrow account at Signature Bank located at 261 Madison Avenue in New York, New
York pursuant to an escrow agreement to be entered into by and among the Company
and Signature Bank as escrow agent. The Company shall be responsible for the fee
of the escrow agent in the amount of $3,500.
          (c) Prior to or at each closing, the Company shall deliver to the
Selling Agent the Securities to be issued to each Subscriber and the Selling
Agent whose subscription has been accepted at each such closing and the Selling
Agent Warrants (as defined in Section 5 below) issuable to the Selling Agent.
The Selling Agent and the Company shall execute such closing documents as are
customary and usual, including, without limitation, an escrow release notice, an
officers’ certificate and a subscription acceptance.

2



--------------------------------------------------------------------------------



 



     4. Representations and Warranties of the Selling Agent.
     The Selling Agent represents and warrants to the Company as follows:
          (a) The Selling Agent is duly incorporated and validly existing and in
good standing under the laws of its state of incorporation.
          (b) The Selling Agent is, and at the time of each Closing will be, a
duly registered broker-dealer pursuant to the Securities Exchange Act of 1934,
as amended and the rules and regulations promulgated thereunder (the “1934 Act”)
and any applicable state statute where sales of the Securities will be made, and
a member in good standing of FINRA.
          (c) Offers and sales of Securities by the Selling Agent will be made
only in accordance with this Selling Agreement, the Selling Agent shall not
engage in any form of general solicitation or general advertising that is
prohibited by Regulation D in connection with the Offering, or take any action
that might reasonably be expected to jeopardize the availability for the
Offering of the exemption from registration provided by Rule 506 under
Regulation D, and the Selling Agent will furnish to each investor a copy of the
Offering Documents prior to accepting any subscription for the Securities.
     5. Compensation.
          (a) The Selling Agent shall be entitled, on the Closing Date, as
compensation for its services as Selling Agent under this Agreement, to
(i) selling Commissions payable in cash equal to ten percent (10%) of the
aggregate gross proceeds of the Securities sold by Selling Agent in the
Offering; and (ii) a non-accountable expense allowance equal to 3% of the gross
proceeds of the Securities sold by Selling Agent in the Offering.
          (b) In addition to the compensation payable to the Selling Agent set
forth in clause (a) above, the Company shall grant the Selling Agent (or its
assigns, subject to compliance with the terms and conditions of this Section)
warrants to purchase a number of shares of Common Stock equal to 10% of the
aggregate number of shares of Common Stock (x) included in the Units sold by
Selling Agent and (y) issuable upon exercise of the Investor Warrants sold by
Selling Agent (the “Selling Agent Warrants”). The Agent Warrant will have a
cashless exercise provision, contain weighted average anti-dilution provisions,
have the same exercise price as the Investor Warrant and have the same
registration rights as the securities underlying the Units. The Company shall
not include the underlying shares in any registration statement without the
prior written consent of the Selling Agent. The Selling Agent Warrants may be
issued to employees and/or affiliates of the Selling Agent in such amounts as
the Selling Agent shall notify in writing the Company prior to or after the
Closing.
     6. Representations and Warranties of the Company.
          (a) The Company represents and warrants to, and agrees with, the
Selling Agent that:

3



--------------------------------------------------------------------------------



 



               (i) No Offering Documents or information provided by the Company
to the Subscribers, including, without limitation the SEC Reports (as defined in
the Subscription Agreement), contains or shall contain, or, in the case of the
SEC Reports, contained at the time such reports were filed with the SEC, any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein in light of
circumstances made therein not misleading.
               (ii) The Company is, and on each Closing Date will be, a
corporation duly organized, validly existing, and in good standing under the
laws of the place of its formation, with full corporate power and authority, and
has obtained all necessary consents, authorizations, approvals, orders,
licenses, certificates, and permits and declarations of and from, and has made
filings with, all federal, state and local authorities, to own, lease, license,
and use its properties and assets and to conduct its business as presently
conducted and/or in any such case where the failure to have any of the foregoing
would not have a material adverse effect on the Company’s presently conducted
business. As of the date hereof, the Company is, and on each Closing Date shall
be, duly qualified to do business and is in good standing in every jurisdiction
in which its ownership, leasing, licensing, or use of property and assets or the
conduct of its business makes such qualification necessary except where the
failure to be so qualified would not have a material adverse effect on the
Company’s business.
               (iii) As of the date hereof, except as disclosed in the Offering
Documents or the SEC Reports         , there is no, and as of each Closing Date
there shall not be any, litigation, arbitration, claim, governmental or other
proceeding (formal or informal), or investigation pending or to the Company’s
knowledge threatened, with respect to the Company, or its respective operations,
businesses, properties, or assets, except which individually or in the aggregate
do not now have and will not in the future have a material adverse effect upon
the operations, business, properties, or assets of the Company.
               (iv) The Company is not in violation or breach of, or in default
with respect to, any material term of its articles of incorporation or by-laws,
as amended, as in effect as the date hereof and as of each Closing Date.
               (v) The Company has all requisite corporate power and authority
to execute, deliver, and perform this Agreement and to consummate the
transactions contemplated hereby. All necessary corporate proceedings of the
Company have been duly taken to authorize the execution, delivery, and
performance by the Company of this Agreement and the Offering Documents and the
consummation of the transactions contemplated hereby and thereby.
               (vi) The Securities and the Selling Agent Warrants, when issued
and delivered pursuant to the terms hereof shall be duly authorized, validly
issued, fully paid and non-assessable, without any personal liability attaching
to the ownership thereof solely by being such holder and shall not have been
issued in violation of any preemptive rights of stockholders.
               (vii) Neither the Company nor any of its officers, directors, or
affiliates, has engaged or will engage, directly or indirectly, in any act or
activity that may jeopardize the status of the offering and sale of the
Securities as an exempt transaction under Regulation D of the Securities Act of
1933, as amended.

4



--------------------------------------------------------------------------------



 



               (viii) The Selling Agent shall be entitled to rely upon the
representations and warranties contained in the Offering Documents on the same
basis as if the representations and warranties have been made hereunder to the
Selling Agent, all of which are incorporated herein by reference.
               (ix) To the knowledge of the Company after reasonable
investigation, during the past five years, except as disclosed in the Offering
Documents or the SEC Reports, none of the current officers or directors of the
Company have been:
               (a) The subject of a petition under the federal bankruptcy laws
or any state insolvency law filed by or against them, or by a receiver, fiscal
agent or similar officer appointed by a court for their business or property, or
any partnership in which any or them was a general partner at or within two
years before the time of such filing, or any corporation or business association
of which any of them was an executive officer at or within two years before the
time of such filing;
               (b) Convicted in a criminal proceeding or a named subject of a
pending criminal proceeding (excluding traffic violations and other minor
offenses);
               (c) The subject of any order, judgment, or decree not
subsequently reversed, suspended or vacated, of any court of competent
jurisdiction, permanently or temporarily enjoining any of them from, or
otherwise limiting, any of the following activities:
               (i) acting as a futures commission merchant, introducing broker,
commodity trading advisor, commodity pool operator, floor broker, leverage
transaction merchant, any other person regulated by the Commodity Futures
Trading Commission, or an associated person of any of the foregoing, or as an
investment adviser, underwriter, broker or dealer in securities, or as an
affiliated person, director or employee of any investment company, bank, savings
and loan association or insurance company, or engaging in or continuing any
conduct or practice in connection with any such activity;
               (ii) engaging in any type of business practice; or
               (iii) engaging in any activity in connection with the purchase or
sale of any security or commodity or in connection with any violation of federal
or state securities law or federal commodity laws.
               (d) the subject of any order, judgment or decree, not
subsequently reversed, suspended or vacated of any federal or state authority
barring, suspending or otherwise limiting for more than sixty (60) days their
right to engage in any activity described in paragraph (c)(i) above, or be
associated with persons engaged in any such activity;
               (e) found by any court of competent jurisdiction in a civil
action or by the Securities and Exchange Commission to have violated any federal
or state securities law, and the judgment in such civil action or finding by the
Commission has not been subsequently reversed, suspended or vacated;

5



--------------------------------------------------------------------------------



 



               (f) found by a court of competent jurisdiction in a civil action
or by the Commodity Futures Trading Commission to have violated any federal
commodities law, and the judgment in such civil action or finding by the
Commodity Futures Trading Commission has not been subsequently reversed,
suspended or vacated; or
               (g) found by a court or an administrative agency to have or is
alleged to have violated any foreign securities laws.
               (ix) The Company and its subsidiaries maintain a system of
internal accounting and other controls sufficient to provide reasonable
assurances that: (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of reliable financial statements in conformity with United
States generally accepted accounting principles and to maintain accountability
for assets, (iii) access to assets is permitted only in accordance with
management’s general or specific authorization, and (iv) the recorded accounting
for assets is compared with existing assets at reasonable intervals and
appropriate action is taken with respect to any material differences.
               (x) Neither the Company nor any of its subsidiaries has violated
or is currently in violation of any provisions of: (a) any federal or state
environmental law, (b) Employee Retirement Income Security Act of 1974, as
amended, including the regulations and published interpretations thereunder
(“ERISA”), (c) the Bank Secrecy Act, as amended, (d) the Money Laundering
Control Act of 1986, as amended, (e) the Foreign Corrupt Practices Act, or
(f) the Uniting and Strengthening of America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism (“USA Patriot Act”) Act of 2001,
and the rules and regulations promulgated under any such law, or any successor
law.
               (xi) The Company and its subsidiaries (A) have paid, as
applicable. all federal, state, local and foreign taxes for which it is liable
and has furnished all information returns it is required to furnish pursuant to
the Internal Revenue Code of 1986, as amended, (B) have established adequate
reserves for such taxes which are not due and payable and (C) does not have any
tax deficiency or claims outstanding, proposed or assessed against it.
               (xii) All offers and sales of securities of the Company issued
during the three year period prior to the date hereof were at all relevant times
duly registered or exempt from the registration requirements of the Act (or
applicable foreign securities laws) and the rules and regulations thereunder and
were duly registered or the subject of an available exemption from the
registration requirements of the applicable United States’ state securities or
blue sky laws. Except as disclosed in the Offering Documents or SEC Reports, the
Company has not, directly or indirectly, solicited any offer to buy or offered
to sell any securities during the twelve-month period ending on the date hereof
which, to the knowledge of the Company, would be integrated with the Offering.
     7. Covenants of the Company.
     The Company covenants that it will:

6



--------------------------------------------------------------------------------



 



          (a) Deliver without charge to the Selling Agent such number of copies
of the Offering Documents and any supplement or amendment thereto as may
reasonably be requested by the Selling Agent.
          (b) Notify you promptly of rejection of any subscription. The Company
shall not accept subscriptions from, or make sales of Securities to, any
Subscribers who are not, to the Company’s knowledge, accredited investors.
          (c) The Company shall cause, at its cost and expense, all “blue sky”
filings related to the Offering and required by applicable law to be made in due
and proper form and substance and in a timely manner as required under the laws
of the states in which Securities are sold (“Blue Sky Filings”). In addition,
the Company shall cause, at its cost and expense, a Form D related to the
Offering to be filed with the Securities and Exchange Commission (“SEC”) in due
and proper form and substance and in a timely manner. The Company shall deliver
true and correct copies of all Blue Sky Filings and the Form D, as filed with
the SEC, to the Selling Agent within 5 days of the final closing date.
          (d) The Company shall be responsible for the costs of its own legal
counsel.
          (e) Following the final Closing, and not prior to the final closing,
the Company may issue a press release disclosing the closing of the Offering and
the services of Selling Agent as a selling agent. Nothing contained in this
Section 7(e) shall prevent the Company from making any required disclosures
under the rules and regulations of the SEC.
     8. Conditions of Closing.
     The obligations of the Selling Agent pursuant to this Agreement shall be
subject, in its discretion, to the continuing accuracy of the representations
and warranties of the Company contained herein and in each certificate and
document contemplated under this Agreement to be delivered to the Selling Agent,
as of the date hereof and as of the Closing Date, with respect to the
performance by the Company of its obligations hereunder, and to the following
conditions:
          (a) At the Closing, the Selling Agent, the investors and the Company
shall have executed Offering Documents in form and substance reasonably
acceptable to them.
          (b) All proceedings taken in connection with the issuance, sale, and
delivery of the Securities shall be satisfactory in form and substance to
Selling Agent, the Subscribers and the Company.
     9. Termination.
     This Agreement may be terminated by the Selling Agent (i) at anytime in the
event the Selling Agent has determined, in good faith, that the Offering
Documents fail to contain a material fact required to be stated therein or
necessary to make the statements therein not misleading or (ii) upon five
(5) business days written notice. The Company may terminate this Agreement for
any reason upon giving five (5) business days’ prior notice thereof to Selling
Agent, provided, however, that in the event that Selling Agent does not perform
any obligation under this Agreement or any representation

7



--------------------------------------------------------------------------------



 



and warranty of Selling Agent hereunder is incomplete or inaccurate in any
respect, this Agreement and all of the obligations of the Company hereunder may
be immediately terminated by the Company by notice thereof to Selling Agent.
Notwithstanding anything to the contrary herein, the Selling Agent shall be
entitled to all compensation otherwise payable to it pursuant to Section 5
hereunder with respect to any subscription accepted by the Company.
     10. Indemnification and Contribution.
          (a) The Company agrees to indemnify and hold harmless the Selling
Agent, its officers, directors, partners, employees, agents, and counsel, and
each person, if any, who controls the Selling Agent within the meaning of
Section 15 of the Act or Section 20(a) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), against any and all loss, liability, claim,
damage, and expense whatsoever (which shall include, for all purposes of this
Section 10, but not be limited to, attorneys’ fees and any and all expense
whatsoever incurred in investigating, preparing, or defending against any
litigation, commenced or threatened, or any claim whatsoever and any and all
amounts paid in settlement of any claim or litigation) as and when incurred
arising out of, based upon, or in connection with (i) any untrue statement or
alleged untrue statement of a material fact contained in the Offering Documents,
or any omission or alleged omission to state a material fact required to be
stated therein or necessary to make the statements therein not misleading,
unless such statement or omission was made in reliance upon and in conformity
with written information furnished to the Company as stated in Section 10(b)
with respect to the Selling Agent expressly for inclusion in the Offering
Documents or (ii) any breach of any representation, warranty, covenant, or
agreement of the Company contained in this Agreement. The foregoing agreement to
indemnify shall be in addition to any liability the Company may otherwise have,
including liabilities arising under this Agreement.
     If any action is brought against the Selling Agent or any of its officers,
directors, partners, employees, agent, or counsel, or any controlling persons of
the Selling Agent (an “indemnified party”), in respect of which indemnify may be
sought against the Company pursuant to the foregoing paragraph, such indemnified
party or parties shall promptly notify the Company (the “indemnifying party”) in
writing of the institution of such action (but the failure so to notify shall
not relieve the indemnifying party from any liability it may have other than
pursuant to this Section 10(a)) and the indemnifying party shall promptly assume
the defense of such action, including the employment of counsel (reasonably
satisfactory to such indemnified party or parties) and payment of expenses. Such
indemnified party shall have the right to employ its own counsel in any such
case, but the fees and expense of such counsel shall be at the expense of such
indemnified party unless the employment of such counsel shall have been
authorized in writing by the indemnifying party in connection with the defense
of such action or the indemnifying party shall not have promptly employed
counsel satisfactory to such indemnified party or parties to have charge of the
defense of such action or such indemnified party or parties shall have
reasonably concluded that there may be one or more legal defenses available to
it or them or to other indemnified parties which are different from or
additional to those available to one or more of the indemnifying parties, in any
of which events such reasonable fees and expenses of one such counsel shall be
borne by the indemnifying party and the indemnifying party shall not have the
right to direct the defense of such action on behalf of the indemnified party or
parties. Anything in this paragraph to the contrary notwithstanding, the
indemnifying party shall not be liable for any settlement of any such claim or
action effected without its written consent. The Company agrees to promptly
notify the Selling Agent of the commencement of any litigation or

8



--------------------------------------------------------------------------------



 



proceedings against the Company or any of its officers or directors in
connection with the sale of the Securities or the Offering Documents.
          (b) The Selling Agent agrees to indemnify and hold harmless the
Company, its officers, directors, employees, agents, and counsel, and each other
person, if any, who controls the Company within the meaning of Section 15 of the
Act or Section 20(a) of the Exchange Act, to the same extent as the foregoing
indemnity from the Company to the Selling Agent in Section 10(a), with respect
to any and all loss, liability, claim, damage, and expense whatsoever (which
shall include, for all purposes of this Section 10, but not be limited to,
attorneys’ fees and any and all expense whatsoever incurred in investigating,
preparing, or defending against any litigation, commenced or threatened, or any
claim whatsoever and any and all amounts paid in settlement of any claim or
litigation) as and when incurred arising out of, based upon, or in connection
with (i) statements or omissions, if any, made in the Offering Documents in
reliance upon and in conformity with written information furnished to the
Company with respect to the Selling Agent expressly for inclusion in the
Offering Documents, and (ii) or any breach of any representation, warranty,
covenant or agreement of the Selling Agent contained in this Agreement. If any
action shall be brought against the Company or any other person so indemnified
based on the Offering Documents and in respect of which indemnity may be sought
against the Selling Agent pursuant to this Section, the Selling Agent shall have
the rights and duties given to the indemnifying party, and the Company and each
other person so indemnified shall have the rights and duties given to the
indemnified parties, by the provisions of Section 10(a) hereof.
          (c) To provide for just and equitable contribution, if (i) an
indemnified party makes a claim for indemnification pursuant to Section 10(a) or
10(b) hereof but it is found in a final judicial determination, not subject to
further appeal, that such indemnification may not be enforced in such case, even
though this Agreement expressly provides for indemnification in such case, or
(ii) any indemnified or indemnifying party seeks contribution under the Act, the
Exchange Act, or otherwise, then the Company (including for this purpose any
contribution made by or on behalf of any officer, director, employee, agent, or
counsel of the Company, or any controlling person of the Company), on the one
hand, and the Selling Agent (including for this purpose any contribution by or
on behalf of an indemnified party), on the other hand, shall contribute to the
losses, liabilities, claims, damages, and expenses whatsoever to which any of
them may be subject, in such proportions as are appropriate to reflect the
relative benefits received by the Company, on the one hand, and the Selling
Agent, on the other hand; provided, however, that if applicable law does not
permit such allocation, then other relevant equitable considerations such as the
relative fault of the Company and the Selling Agent in connection with the facts
which resulted in such losses, liabilities, claims, damages, and expenses shall
also be considered. The relative benefits received by the Company, on the one
hand, and the Selling Agent, on the other hand, shall be deemed to be in the
same proportion as (x) the total proceeds from the Offering (net of compensation
payable to the Placement Agent pursuant to Section 5(a) hereof but before
deducting expenses) received by the Company, and (y) the compensation received
by the Selling Agent pursuant to Section 5(a) hereof.
     The relative fault, in the case of an untrue statement, alleged untrue
statement, omission, or alleged omission, shall be determined by, among other
things, whether such statement, alleged statement, omission, or alleged omission
relates to information supplied by the Company or by the Selling Agent, and the
parties’ relative intent, knowledge, access to information, and opportunity to

9



--------------------------------------------------------------------------------



 



correct or prevent such statement, alleged statement, omission, or alleged
omission. The Company and the Selling Agent agree that it would be unjust and
inequitable if the respective obligations of the Company and the Selling Agent
for contribution were determined by pro rata or per capita allocation of the
aggregate losses, liabilities, claims, damages, and expenses or by any other
method of allocation that does not reflect the equitable considerations referred
to in this Section 10(c). In no case shall the Selling Agent by responsible for
a portion of the contribution obligation in excess of the compensation received
by it pursuant to Section 5(a) hereof. No person guilty of a fraudulent
misrepresentation shall be entitled to contribution from any person who is not
guilty of such fraudulent misrepresentation. For purposes of this Section 10(c),
each person, if any, who controls the Selling Agent within the meaning of
Section 15 of the Act or Section 20(a) of the Exchange Act and each officer,
director, partners, employee, agent, and counsel of the Selling Agent, shall
have the same rights to contribution as the Selling Agent, and each person, if
any, who controls the Company within the meaning of Section 15 of the Act or
Section 20(a) of the Exchange Act and each officer, director, employee, agent,
and counsel of the Company, shall have the same rights to contribution as the
Company, subject in each case to the provisions of this Section 10(c). Anything
in this Section 10(c) to the contrary notwithstanding, no party shall be liable
for contribution with respect to the settlement of any claim or action effected
without its written consent.
     11. Non-Solicitation.
     The Company agrees that, for a period of six (6) months from the date
hereof (the “Non-Solicitation Period”), it shall not solicit any offer to buy
from or offer to sell to any of the persons (individuals and/or entities)
introduced to the Company by the Selling Agent in connection with the Offering
(whether or not such persons invest in the Offering), any securities of the
Company or of any affiliate, with any selling agent, placement agent, broker or
dealer, other than Selling Agent. In the event that during the Non-Solicitation
Period, the Company or any of its affiliates, directly or indirectly, solicits,
offers to buy from or offers to sell to any such persons any such securities
from any other, placement agent, securities broker or dealer or selling agent
other than Selling Agent, the Company shall pay to the Selling Agent the same
compensation payable to the Selling Agent as described under Section 5 hereof.
Notwithstanding the foregoing, during the Non-Solicitation Period, the Company
shall not give the names of the subscribers to any other broker dealer or
selling or placement agent; provided, however, it shall not be a violation of
this Section if the Company includes the names of the persons who decide to
invest in the Offering in any public filing made by the Company including but
not limited to filings that the Company makes with SEC. Upon receipt of written
request by the Selling Agent, the Company shall promptly deliver to the Selling
Agent the names of any persons with whom the Company completes a subsequent
financing within 6 months from the date of the Closing Date. This Section 11
shall survive termination of this Agreement.
     12. Representations and Agreements to Survive Delivery.
     All representations, warranties, covenants, and agreements contained in
this Agreement shall be deemed to be representations, warranties, covenants, and
agreements at the Closing Date and, such representations and warranties shall
remain operative and in full force and effect regardless of any investigation
made by or on behalf of the Selling Agent or any indemnified person, or by or on
behalf of the Company or any person or entity which is entitled to be
indemnified under Section 10, and shall survive for a period of two (2) years
from the date hereof. In addition, notwithstanding the foregoing

10



--------------------------------------------------------------------------------



 



and any election hereunder or any termination of this Agreement, and whether or
not the terms of this Agreement are otherwise carried out, the provisions of
Section 10 shall survive for a period of five (5) years from the date hereof.
     13. Notices.
     All communications hereunder, except as may be otherwise specifically
provided herein, shall be in writing and shall be either (i) mailed by first
class mail in which case delivery shall be deemed to be made three days
following deposit in the United States mail; or (ii) sent by overnight courier
service in which case delivery shall be deemed to be made upon delivery, to:
[NAME OF SELLING AGENT] [ADDRESS], Attention: [SELLING AGENT CONTACT]; and
Beacon Enterprise Solutions Group, Inc., 1961 Bishop Lane, Louisville, Kentucky
40218, Attention: Bruce Widener, CEO.
     14. Parties.
     This Agreement shall inure solely to the benefit of, and shall be binding
upon, the Selling Agent and the Company and the persons and entities referred to
in Section 10 who are entitled to indemnification or contribution, and their
respective successors, legal representatives, and assigns (which shall not
include any purchaser, as such, of Securities), and no other person shall have
or be construed to have any legal or equitable right remedy, or claim under or
in respect of or by virtue of this Agreement or any provision herein contained.
     15. Construction; Governing Law; Submission to Jurisdiction.
     This Agreement shall be construed in accordance with the laws of the State
of New York, without giving effect to conflict of laws. Any legal suit, action
or proceeding arising out of or relating to this Subscription Agreement or the
transactions contemplated hereby shall be instituted exclusively in New York
Supreme Court, County of New York, or in the United States District Court for
the Southern District of New York. The parties hereto hereby: (i) waives any
objection which they may now have or hereafter have to the venue of any such
suit, action or proceeding, and (ii) irrevocably consents to the jurisdiction of
the New York Supreme Court, County of New York, and the United States District
Court for the Southern District of New York in any such suit, action or
proceeding. The parties further agree to accept and acknowledge service of any
and all process which may be served in any such suit, action or proceeding in
the New York Supreme Court, County of New York, or in the United States District
Court for the Southern District of New York and agree that service of process
upon a party mailed by certified mail to such party’s address shall be deemed in
every respect effective service of process upon such party in any such suit,
action or proceeding.
     17. No Fiduciary Relationship.
     The Company acknowledges and agrees that: (i) the offering and sale of the
Securities pursuant to this Agreement is an arm’s-length commercial transaction
between the Company and the Prospective Investors; (ii) in connection therewith
and with the process leading to the Offering, the Selling Agent is acting solely
as a principal and not the agent or fiduciary of the Company; (iii) the Selling
Agent has not assumed an advisory or fiduciary responsibility in favor of the
Company with

11



--------------------------------------------------------------------------------



 



respect to the Offering contemplated hereby or the process leading thereto,
including any negotiation related to the pricing of the Securities; and (iv) the
Company has consulted its own legal and financial advisors to the extent it has
deemed appropriate in connection with this Agreement and the Offering.
[signature page appears next]
     18. Counterparts.
     This Agreement may be executed in counterparts, each of which shall
constitute an original and all of which, when taken together, shall constitute
one agreement. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof. This Agreement
shall become effective when one or more counterparts has been signed and
delivered by each of the parties hereto.
     If the foregoing correctly sets forth the understanding between us, please
so indicate in the space provided below for that purpose, whereupon this
agreement shall constitute a binding agreement between us.

            Very truly yours,

BEACON ENTERPRISE SOLUTIONS GROUP, INC
      By:   /s/ Bruce Widener     Name:     Bruce Widener     Title:     CEO    

          Accepted as of the date    
first above written:
   
 
        [SELLING AGENT]    
 
       
By:
       
Name:
 
 
[CONTACT NAME]    
Title:
  [CONTACT TITLE]    

12